Title: V. Checklist of Preparations, 5 May 1804
From: Jefferson, Thomas
To: 


            
              
              before 5 May 1804
            
            
  Peyton  Henderson’s lands in Albemarle.
            
            in Albemarle.
            Charles Henderson’s ratification to be proved & recorded.
            a new deed to be executed by John R and Sarah Kerr, for their part of lands descended from Bennet & Wm. Henderson
            a copy of the plat of partition to be made & to accompany the bill in Chancery.
            Mr. Hay is to be employed in aid of mr Stuart. to the last mr Peyton may observe by letter that on consultation here with his counsel & others he had found that from the variety of interests in the lands of Bennet Henderson still to be settled and the complication of them, it would be better to throw the whole into a single suit in Chancery and put it into the hands of the Chancellor at Richmond, where he should have less to fear from the combinations of the parties, & nothing from the ignorance or prejudice of the judge: that therefore he had got a bill, embracing all the facts, drawn here, where they are known in all their details, which he sends him to get substituted, as an amended bill, in the place of the former which was merely a bill of injunction as to a particular wrong & against a single party. the present bill makes new defendants, and embraces the whole subject of contest.
            get order of court to build a mill
            
            in Kentucky.
            
              
                Mrs. Henderson’s deed.
                }
                 recorded
              
              
                
                James L’s deed of the lands of the 5. infants
                
              
              
                James L’s mortgage — — — — —
                
              
            
            Mrs. Henderson’s declaration whether her written agreement with John Henderson gives him permission to dig a canal through the dower lands? if it did, what consideration did she recieve for it? did she mention it to mr Peyton at any time before she executed the deed to him?
            if she will make affidavit as to the above, or declare it in the presence of some person, who can afterwards make affidavit of it, or if she will give her declaration in writing without oath, it will be useful.
          